Citation Nr: 1516496	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to an initial compensable evaluation for residuals of surgery, right ring finger.

5.  Entitlement to an initial compensable evaluation for degenerative arthritis, thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2008.  He was stationed in Iraq from September 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The right hip and psychiatric issues have been recharacterized to better reflect the medical evidence of record and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  The left hip issue has been recharacterized to include the theory of direct service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
 
The Veteran requested a hearing with respect to the right finger and spine claims, but canceled his request in October 2011.  
 
The Board remanded the increased rating claims in December 2012 for additional development.  The RO has complied with the remand directives.  Indeed, the Veteran has not contended otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The issues of entitlement to increased evaluations for a right knee disability, a left knee disability and gastroesophageal reflux disease have been raised by the record in February 2010 and October 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 
The issues of entitlement to service connection for an acquired psychiatric disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have a right hip disability.

2.  The service-connected thoracolumbar spine disability is manifested by slight limitation of flexion of the lumbar spine, measured at 80 degrees, and X-ray evidence of degenerative disc disease.  Muscle spasms, guarding, ankylosis, and incapacitating episodes have not been shown.

3.  The Veteran's right ring finger disability is manifested by occasional stiffness, swelling, and a pins and needles sensation; a gap of less than once inch between his ring finger and the proximal transverse crease of the palm; and ankylosis.  Interference with the overall function of the right hand and fingers has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a 10 percent evaluation, but no higher, for degenerative arthritis of the thoracolumbar spine are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2014).

3.  The criteria for a compensable evaluation for residuals of surgery, right ring finger, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5227, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

Pre-adjudication letters dated in February 2009 (initial rating claims) and October 2011 (service connection claim) notified the Veteran of the information and evidence need to substantiate his claims.  Since the initial rating claims are downstream from that of service connection, another VCAA notice is not required.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the December 2012 Remand.  The evidence of record includes VA treatment records, private treatment records, and lay statements.  The Veteran was afforded several VA examinations that the Board finds cumulatively are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Right Hip

The Veteran contends that he has a right hip disability secondary to a service-connected disability. 

Service treatment records contain an August 1990 X-ray of the right hip and thigh.  The Veteran reportedly had sustained trauma 24 hours earlier and complained of musculoskeletal pain.  There was no fracture of the femur.

A December 2006 Post-Deployment Health Reassessment shows that the Veteran described his health as "good" and that it was "the same as before" he deployed.

An April 2008 Report of Medical Assessment contains no mention of any hip problems.

The most probative evidence of record shows that the Veteran has not been diagnosed with a right hip disability at any time during the appeal period.  VA treatment records dated from April 2009 to January 2014 contain no mention of the Veteran's right hip.  The February 2012 VA examination report shows that the Veteran denied any right hip complaints.  X-rays were normal.  The examiner found no evidence of a right hip disability.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The evidence fails to indicate that the Veteran suffers from a right hip disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  The Veteran is competent to describe subjective complaints such as right hip pain, but is not competent to diagnose a disability where such requires specialized medical training or knowledge.  Therefore, the Veteran's contentions that he has a right hip disability that is related to a service-connected disability are greatly outweighed by the medical evidence of record, which does not show any current diagnosis of, or treatment for, this condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Initial Increased Ratings

The Veteran seeks initial compensable evaluations for his thoracolumbar spine and right ring finger disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

Spine

Service connection for degenerative arthritis, thoracolumbar spine, was granted by a June 2009 rating decision, and an initial noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, DC 5003.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  
38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  

In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Formula for Rating IVDS Episodes provides for a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Board has also considered DCs 5003 and 5010.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

DC 5010 provides that arthritis, due to trauma and substantiated by X-ray findings, is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

The noncompensable evaluation assigned for the Veteran's thoracolumbar spine disability was based on the findings of a May 2009 VA examination.  At that time, the Veteran denied daily pain.  He complained of flare-ups that lasted 24 hours and occurred once a month, which he described as stiffness.  Flare-ups were precipitated by riding a bicycle and excessive bending or stooping.  He did not wear a brace, and the disability did not affect his gait.  He denied incapacitating episodes, spasms, radicular symptoms, and bowel or bladder incontinence.  Forward flexion was to 90 degrees and extension was to 30 degrees.  There was no tenderness to palpation.  X-rays showed moderate degenerative disc disease at L5-S1.

A December 2010 VA treatment record shows that there was tenderness to palpation of the low back.  The diagnosis was lumbago.

The Veteran submitted to a January 2013 VA back examination.  He complained of chronic back pain that was precipitated by prolonged lifting, twisting, and stacking.  He also reported flare-ups that caused aching in the low back and into the right buttock.  He did not use an assistive device.  Flexion was to 80 degrees, and extension was to 20 degrees.  There was no additional limitation of motion or any functional impairment following repetitive testing.  No muscle spasm was noted.  Strength, reflex, and sensory testing were normal.  Straight leg raising was negative on the left; there is no result noted for the right leg.  There were no signs of radiculopathy.  No other neurological findings were noted.  The Veteran did not have IVDS.  X-rays showed stable degenerative disc disease at L5-S1 when compared to the 2009 films.  The examiner determined that the Veteran's spine disability affected his work in that it was difficult to perform any manual labor that required lifting, turning, or twisting.

After having carefully reviewed the evidence of record, the Board finds that a 10 percent evaluation is warranted for the Veteran's thoracolumbar spine disability for the entire appeal period.  As noted above, 2009 and 2013 X-rays showed moderate osteoarthritic changes.  DC 5003 provides for a 10 percent evaluation for X-ray evidence of degenerative arthritis.  In addition, flexion was to 80 degrees upon VA examination in 2013, supportive of a 10 percent rating.

The Board has considered whether the Veteran is entitled to an evaluation higher than 10 percent.  The May 2009 examination showed flexion to 90 degrees, extension to 30 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally, for a combined total of 240 degrees.  There was no evidence of pain on motion.  There was no finding of any functional limitations.  The January 2013 examination showed flexion to 80 degrees, extension to 20 degrees, rotation to 20 degrees bilaterally, and lateral flexion to 20 degrees bilaterally, for a combined total of 180 degrees.  There was no evidence of pain on motion.  After repetitive use testing, an additional loss of 5 degrees of left lateral rotation was noted, bringing the combined range of motion to 175 degrees; otherwise, range of motion remained unchanged.  There was no finding of any functional limitations, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no indication of recurring attacks of intervertebral disc syndrome on examination or elsewhere in the claims file.  Therefore, a higher 20 percent rating is not warranted.  

Accordingly, an increased 10 percent evaluation, but no higher, for degenerative arthritis of the thoracolumbar spine is warranted for the entire appeal period.

The Board also finds that a separate evaluation for neurological disability is not warranted.  See General Rating Formula, Note (1).  Here, there is no evidence of bladder and/or bowel dysfunction, and all neurologic examinations have been within normal limits.  The January 2013 VA examiner specifically noted that there was no evidence of radiculopathy.  

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 10 percent for the Veteran's thoracolumbar spine disability at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Ring Finger

STRs show that the Veteran sustained a laceration to his right ring finger prior to service, but that this condition was permanently aggravated during service.  Service connection for residuals of surgery, right ring finger, was granted by a June 2009 rating decision, and an initial non compensable evaluation was assigned under 38 C.F.R. § 4.71a, DC 5227.

For the ring finger, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For the fingers, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.  See January 2013 VA examination.
Under DC 5227, a maximum zero percent rating is warranted for unfavorable or favorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5227. 

Since the Veteran is in receipt of the maximum disability rating available under DC 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  The Note to DC 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Under DC 5230, a noncompensable rating is the maximum permitted for any limitation of motion of the major or minor ring (4th) finger.

On May 2009 VA examination, the Veteran complained of episodic pins and needles sensation in the right ring finger and also the right fifth finger.  These episodes occurred about twice a month and only upon pressure to his elbow, and lasted approximately three minutes.  He also reported occasional stiffness and swelling of the PIP joint, but no locking or dislocation.  The examiner described these episodes as flare ups since the Veteran denied daily pain.  The only limitation noted was that the Veteran had to "monitor hot and cold sensation."  He could flex the MP joint to 60 degrees and the PIP joint to 85 degrees.  He lacked 5 degrees full extension in the PIP joint.  Opposition strength was normal.  X-rays showed tiny bony densities at the base of the fourth proximal phalanx on the right, which the radiologist felt "could be from old trauma."

A December 2012 VA treatment record shows that the Veteran had a mature scar along the radial side at the base of the ring finger, which appeared to have been a zig zag incision for scar correction.  He was unable to make a full fist due to stiffness of the PIP joint of the right ring finger.  Otherwise, motion was satisfactory.  The same stiffness of the PIP joint at the ring finger remained even with passive manipulation, but there was no evidence of pain with such manipulation.  

On January 2013 VA examination, the Veteran was unable to bend the tip of the distal phalynx.  There was a gap of less than once inch between the right ring finger and the proximal transverse crease of the palm.  Extension was limited by more than 30 degrees.   There was no evidence of painful motion.  There was no additional limitation of motion after repetitive testing, but there was less movement than normal in all of the right hand digits.  Grip strength was 4/5.  Ankylosis of the right ring finger was noted, but it did not result in limitation of motion of other digits or interference with overall function of the hand.  The Veteran denied flare-ups.  The examiner indicated that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He also noted that the Veteran's right ring finger disability impacted the Veteran's ability to work in that it was difficult to grasp with the right hand.

Here, although the evidence shows that the Veteran's right ring finger disability has resulted in limitation of motion, limitation of motion of the ring finger warrants a noncompensable rating under DC 5230.  Similarly, even unfavorable ankylosis of the ring finger warrants only a noncompensable rating.  See 38 C.F.R. § 4.71a, DC 5227.  Moreover, the evidence does not show that the Veteran's disability picture approximates amputation of the right ring finger, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, DC 5155.  This is so even with consideration of painful motion and other factors.  Therefore, a compensable rating is not warranted for residuals of surgery, right ring finger, under the diagnostic codes pertaining to the ring finger.

The Board does not find that DC 5010 is appropriate for evaluating the Veteran's right ring finger disability as arthritis has not been substantiated by X-ray findings.  The May 2009 X-ray report only indicates the presence of tiny bony densities that "could be from old trauma."  Neither VA examiner provided a diagnosis of arthritis or degenerative changes even after X-rays were taken of the right hand.  Thus, any diagnostic code pertaining to arthritis is not applicable to the Veteran's claim.

Nor is there evidence of ankylosis of the fourth and another finger of the right hand, or of loss of function due to flare-ups, weakness, or lack of endurance that may be equivalent to ankylosis of the fourth and another finger, under DC 5223.  

There is no evidence of record that the Veteran's right ring finger scar is painful, tender, or causes limitation of motion.  Thus, the medical evidence of record does not meet the criteria for a separate compensable rating under DCs 7801-7805.

Lastly, the Board does not find that a compensable rating is warranted under 38 C.F.R. § 4.59.  As noted in the right index finger analysis, it is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  The Rating Schedule does not provide for even a 10 percent rating for any amount of limitation of motion of the ring finger.  Thus, there is no "minimum compensable rating" for limitation of motion of a ring finger joint.  Consequently, although the evidence tends to show that the Veteran experiences occasional "pins and needles" sensation, that manifestation does not provide for a compensable rating.  The Board acknowledges the Veteran's complaints of occasional swelling and stiffness, as well as a weakened grip.  However, there is no evidence of painful motion.  The Veteran was able to perform repetitive-use testing upon examination in January 2013.  The examiner noted that the Veteran did not have any functional loss or functional impairment.  The examiner could detect no objective evidence of weakness, incoordination, or lack of endurance.  Moreover, it appears that the Veteran's right hand weakness and numbness of the fingers is related to his service-connected right carpal tunnel syndrome.  See September 2012 VA treatment record.

The Board has carefully considered the Veteran's assertions regarding the severity of his right ring finger disability.  He is competent to state how he experiences symptoms, such as pain, stiffness, and swelling that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his right ring finger disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

IV.  Additional Considerations

The schedular ratings in this case are adequate.  The Veteran's thoracolumbar spine disability is manifested by chronic pain, which interferes with prolonged sitting and standing, walking, and weight bearing.  This symptom, and its resulting impairment, is contemplated by the applicable diagnostic criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Veteran's right ring finger disability is manifested by occasional stiffness, swelling, and "pins and needles"sensation; difficulty grasping objects; and a gap of less than one inch between his ring finger and the proximal transverse crease of the palm.  DC 5230 applies to limitation of motion of the ring finger, and this would encompass the length of the gap between the fingertip and palm and grasping.  The stiffness and swelling described by the Veteran are contemplated by 38 C.F.R. 
§ 4.59.  Thus, the right ring finger symptoms are fully contemplated by the applicable criteria.

As the criteria applicable to each disability adequately contemplate the Veteran's disability picture, consideration of whether the disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization, is not required.  A remand for referral for consideration of an extraschedular rating for these disabilities is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has worked throughout much of the entire period.  He does not contend, nor does the evidence show, that his impairment of the thoracolumbar spine and/or right ring finger renders him unable to secure or follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is not raised by the record.


ORDER

Service connection for a right hip disability, to include as secondary to a service-connected disability, is denied.

An increased evaluation of 10 percent, but no higher, for degenerative changes, thoracolumbar spine, is granted.

An initial compensable evaluation for residuals of surgery, right ring finger, is denied.


REMAND

Left Hip

The Veteran contends that his current left hip disability is directly related to his deployment to Iraq.  Specifically, he maintains that while running to a staging area during a mortar rocket attack, he tripped and fell, landing on his left hip.  See October 2011 VA Form 21-0781.  In the alternative, he contends that this condition is secondary to his service-connected knee disabilities.

The Veteran submitted to a February 2012 VA hip examination.  He reported a left hip injury during his Iraq deployment.  The examiner diagnosed bursitis.  He noted that the Veteran's gait and stance were within normal limits.  He opined that it "is less likely than not" that the Veteran's left hip disability is related to, secondary to, or a result of the service-connected knee disabilities.

The February 2012 VA examination report is inadequate.  The examiner did not indicate whether either of the Veteran's service-connected knee disabilities aggravated the currently diagnosed left hip disability.  In addition, the opinion did not address the theory of direct service connection.  On remand, the Veteran should be afforded a new VA examination to determine the etiology of his current left hip disability, to include whether such disability was caused or aggravated by his service-connected knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Psychiatric Disability

The Veteran attributes his current mental health problems to incoming mortar rockets while stationed in Iraq. 

VA treatment records dated from April 2009 to January 2014 contain diagnoses of depression, rule out PTSD, rule out alcohol abuse, and anxiety.

The December 2011 VA PTSD examination report reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  He also found no evidence of any other Axis I psychiatric disorder.  This examination report is inadequate because it conflicts with VA treatment records, which indicate that the Veteran was being treated for depression and anxiety.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand another VA examination must be scheduled in order determine whether the Veteran has any acquired psychiatric disability, to include PTSD, which is a result of his service.

Finally, updated VA treatment records should be secured on remand.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA outpatient records dated since April 2013.

2. Then, schedule the Veteran for a VA psychiatric examination with a different examiner than the examiner who performed the December 2011 examination.  The claims folder, including a copy of this Remand and any pertinent documents in the Virtual VA file, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner should provide the following opinions:

(a) If the Veteran has PTSD, as defined by the criteria in DSM-IV, is it at least as likely as not (i.e., 50 percent or greater probability) that this condition is etiologically linked to any in-service stressor?  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner should also state whether the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).

(b) If the Veteran has a psychiatric disorder other than PTSD, is it at least as likely as not (i.e., a 50 percent or greater probability) that any such psychiatric disorder was incurred during his active service or is otherwise etiologically related to any event or circumstance of his active service?

A complete rationale for all opinions must be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule a VA hip examination with a different examiner than the examiner who performed the February 2012 examination.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a history of the Veteran's symptoms as observed by him since service, review the record, and provide the following opinions:

(a) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed left hip disability is causally related to the Veteran's active service or any incident therein?  In providing this opinion, the examiner should specifically address the Veteran's statement describing an in-service left hip injury.  See February 2012 VA Examination Report.

(b) If any currently diagnosed left hip disability is not found to be directly related to service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that such disability was either (1) caused or (2) aggravated beyond the normal course of the condition by a service-connected knee disability? 

All opinions expressed must be supported by a medical rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claims on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


